Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
 

Status of Claims:
Claims 1-18 and 21 remain pending. 
Claims 19-20 were previously canceled. 
Claims 1-13, 16-18 and 21 are rejected herein. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9, 11-13 and 21 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by FR 2,855,861 to Anscher.

Regarding claim 1, Anscher discloses a fastener (fig. 1, for example) comprising: a body including a hinge post (21) molded with the body and a first resilient arm (20) having a first set of teeth (28); and 
a clamp (30) pivotably engaged with the body via the hinge post, and including a second resilient arm (30) having a second set of teeth (38), wherein the first set of teeth face the clamp, or the second set of teeth face the body, when the clamp is in a closed state relative to the body; wherein the first set of teeth and the second set of teeth are configured to engage a stud, and wherein the first set of teeth and the second set of teeth are configured to ratchetingly engage the stud when the clamp is in a closed state relative to the body.

Regarding claim 2, wherein the clamp releasably mates with the body.

Regarding claim 3, wherein the body includes a latch receiver (U-shaped latch receiver) (fig. 1), the clamp includes a latch clip (no numeral), and the latch clip snapably engages the latch receiver.

Regarding claim 4, wherein the latch clip defines a tool pocket  (see U-shaped pocket clip, no numeral) capable to receive a tool to flex the latch clip to release the latch clip from the latch receiver.

Regarding claim 5, wherein the first set of teeth face the clamp when the clamp is in a closed state relative to the body.

Regarding claim 6, wherein the first resilient arm is opposite the second resilient arm when the clamp is in a closed state relative to the body.

Regarding claim 7, wherein the clamp includes a side wall and a latch clip, wherein the latch clip includes a first resilient wall in connection with the side wall.

Regarding claim 8, wherein the latch clip further includes a second resilient wall that transitionally connects to the first resilient wall, wherein the second resilient wall is disposed laterally outward from the first resilient wall.

Regarding claim 9, wherein the first set of teeth face the second set of teeth when the clamp is in a closed state relative to the body.

Regarding claim 11, wherein the second set of the teeth face the body when the clamp is in a closed state relative to the body.

Regarding claim 12, wherein the body and the clamp define a stud cavity when the clamp is in a closed state relative to the body.

Regarding claim 13, wherein the clamp includes a hinge socket (32) and the hinge post is pivotally engaged with the hinge socket.

Regarding claim 21, Anscher discloses a fastener (fig. 1) capable of retaining upon a stud, the fastener comprising:
a body (39, 30) (fig. 1) including a first stabilizer (connection points 36 extend outside the protrusions 33 located on the internal wall 32 of the opening 31 and are connected directly to the rod 21 on the second portion 20) and a first resilient arm (30) having a first retention feature (teeth 38); and 
a clamp (20 (second portion) configured to move forward the body along an axis to brake the first stabilizer from the body before being pivotably engaged with the body around the axis (the connection points 36 (fig. 4) are broken by rotating the first portion 20 relative to the second portion 20 until the points of connection break) and including a second resilient arm (20) having a second retention feature (teeth 28), 
wherein the clamp is configured to be pivoted into a closed position with respect to the body such that the first and second retention features engage with the stud to provide for retention of the fastener on the stud, and wherein the clamp is further configured to be pivoted into an opened position with respect to the body such that the fastener may be removed from the stud.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Anscher.
Anscher discloses the fastener as shown above in claim 1 including 

a clamp (10) including a hinge post (21) a first resilient arm (20) having a first set of teeth (28); and a body (39) pivotably engaged with the clamp at the hinge post (21) and having an upper wall (upper wall of 38, no numeral), wherein the first set of teeth face the body when the clamp is in a closed state relative to the body, and wherein the first set of teeth is configured to engage a first surface of the stud, and the upper wall is configured to engage a second surface of stud.
	Anscher is silent wherein the first surface of the stud is a threaded surface and the second surface of the stud is a threaded surface. However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have a stud with threaded surfaces as being claimed since the stud is inherently capable of being threaded when the clamp is ratchetingly engaged in a closed state relative to the body.

Regarding claim 17, wherein the clamp releasably mates with the body.

Regarding claim 18, wherein the body includes a second resilient arm having a second set of teeth (38).

Allowable Subject Matter

Claims 10, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments with respect to claim(s) 1, 16 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment after an RCE necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE NON -FINAL. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632